PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
THE MEDICAL COLLEGE OF WISCONSIN, INC.
Application No. 15/312,844
Filed: 21 Nov 2016
For: SYSTEM AND METHOD FOR FABRICATING ELECTROMAGNETIC FIELD ENHANCING OBJECTS FOR MAGNETIC RESONANCE IMAGING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed July 6, 2022, to revive the above- named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed July 19, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on January 22, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on January 21, 2020. The Office mailed a Notice of Abandonment on December 1, 2020. 
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on April 10, 2020 and April 30, 2020; (2) the petition fee of $1,050 as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. 
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-7560.

/JASON C OLSON/Acting Deputy Director
Office of Petitions